Clyde Marcrum, by next friend, brings this suit against Indian Refining Company. The plaintiff claims he was negligently injured by an automobile truck of defendant, and claims damage therefor in two counts in his complaint.
The cause was tried before a jury, and verdict rendered in favor of the defendant.
The plaintiff made motion for a new trial, and based it on 27 grounds. It is not necessary to consider all of them. The court granted this motion. This ruling of the court is assigned as error by the defendant.
The plaintiff was 8 years old when injured. Each count of the complaint alleges that plaintiff was 8 years old.
The defendant files three special pleas, each being contributory negligence, to each count of the complaint.
This court, in Cedar Creek Store Co. v. Stedham, 187 Ala. 622,65 So. 984, unanimously declared the rule of contributory negligence applicable to children between the ages of 7 and 14 years to be as follows:
"Between the ages of 7 and 14 years children who are compos mentis are presumed to be incapable of contributory negligence, but that a child between the ages of 7 and 14 years may be shown by evidence to be capable of contributory negligence by showing that he possesses that discretion, intelligence, and sensitiveness to danger which the ordinary child possesses when he is 14 years of age."
Do these pleas of contributory negligence measure up to the rule? We think not. Proper demurrers were assigned to each. The court overruled the demurrers. This was error.
Plea 2 avers: The plaintiff "appreciating and understanding said act and the danger thereof." Plea 3 avers: "Plaintiff appreciated and understood the same and the danger of running into said truck." The last plea (4) avers: Plaintiff "appreciating the danger of such fact and such act."
The foregoing rule requires the evidence to show that "plaintiff possessed that discretion, intelligence, and sensitiveness to danger which the ordinary child possesses when he is 14 years of age."
What the evidence must show the plea must aver. Neither plea measures up to the rule. A child 8 years old — the plaintiff — may "appreciate and understand an act and the danger of it," but did the plaintiff appreciate *Page 502 
and understand it and the danger of it, as discretely, as intelligently, as sensitively, as an ordinary child would have done at 14 years of age? This is the rule to guide the court on the pleadings, on the evidence, and in the charge of the law to the jury. Were these defects in the pleas cured by the oral charge of the court to the jury? We think not. The charge of the court material on this point reads:
"Between 7 and 14 the law says prima facie that a child is not old enough, not of sufficient discretion and maturity of judgment, to fully appreciate the dangers which it encounters, and that prima facie they cannot be guilty of contributory negligence; but that is a rebuttable presumption, and if a child is shown to have the discretion and maturity of judgment of a person 14 or over, or to appreciate the danger of the natural and probable consequences of his act, then a child may be guilty of contributory negligence, if the further averments of such charge of defendant are proven."
From this you will see the court states the rule disjunctively. One disjunctive averment gives the rule clearly, almost in the very language of the rule, if not in the words of the rule, then in the spirit of the rule. The other disjunctive statement of the law follows the contributory negligence rule contained in the pleas. Each disjunctive averment of the law in the oral charge to the jury should give the rule. One is good. The other is not. One follows the rule laid down by the law. The other follows that laid down by the pleas.
An 8 year old child may "appreciate the danger of the natural and probable consequences of his act," yet not appreciate it with as much discretion, intelligence, and sensitiveness as an ordinary child possesses when he is 14 years of age. He must have that kind of appreciation before the contributory negligence law applies to him.
When suit is by a child over 7 and under 14 years of age, the contributory negligence plea must aver facts constituting the plaintiff's negligence, and also aver in substance that the plaintiff, when injured, possessed that discretion, intelligence, and sensitiveness to the danger of the act which caused the injury as an ordinary child possesses when he is 14 years of age.
In this case the pleadings are defective, and the charge of the court on the pleadings and evidence is defective. The defective pleas caused no doubt a defective charge of the law to the jury. Cedar Creek Store Co. v. Stedham, 187 Ala. 622,65 So. 984.
The court below properly granted plaintiff's motion for a new trial.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.